Citation Nr: 0925866	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  02-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Increased rating for a right hand disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from June 1980 to June 2000.                

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The Board remanded this matter for additional development in 
December 2004 and October 2006.  


FINDINGS OF FACT

1.	The preponderance of the medical evidence of record 
indicates that the Veteran does not have arthritis in her 
right hand. 

2.	The medical evidence of record does not indicate that the 
Veteran has ankylosis in her right hand or in any of the 
digits on her right hand.  

3.	The medical evidence of record does not indicate that the 
Veteran has compensable limitation of motion in her right 
hand or in any of the digits in her right hand.      


CONCLUSION OF LAW

The criteria for an initial compensable rating, for the 
Veteran's service-connected right hand disorder, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5216-5230 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim here has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification to the Veteran in letters dated in 
August 2003 and January 2005.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate her claim.  VA advised 
the Veteran of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate her 
claim.  And VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  

The Board notes deficiencies with VCAA notification, however.  
VA did not provide the Veteran with a notification letter 
prior to the February 2001 rating decision on appeal.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).  And VA has not provided the 
Veteran with notification regarding effective dates and 
ratings in general, and regarding the particular rating 
criteria at issue in her claim for increase for her right 
hand disorder.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2007).  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5214-
5230 (2008).  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
In February 2009, VA readjudicated the Veteran's claim for 
increase in the fourth Supplemental Statement of the Case 
(SSOC) of record addressing the Veteran's claim.  See 
Mayfield, 444 F.3d 1328.  Moreover, as detailed below, the 
medical evidence of record, developed over the nine-year 
period dating from the Veteran's original claim on appeal 
here, demonstrates clearly that the Veteran's right hand 
disorder does not warrant a compensable rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230 (2008).  Based 
on this background, the Board finds VA's incomplete notice in 
this matter to be harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice her contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
her claim. 
   
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding her claim here.  

II.  The Merits of the Claim for Increased Rating

In March 2000, the Veteran claimed service connection for a 
right hand disorder.  She maintains that she sustained a 
right hand disorder as a result of an in-service motor 
vehicle accident.  In February 2001, the RO granted service 
connection for traumatic arthritis in the right hand, and 
assigned a noncompensable evaluation.  The Veteran appealed 
the assigned rating to the Board.  

In this decision, the Board agrees with the RO's assessment 
of the Veteran's disorder, and finds a compensable evaluation 
unwarranted during the pendency of the appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (consideration must be given 
to whether a higher rating is warranted at any point during 
the pendency of the claim).    

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Diagnostic Codes 5216 through 5230 address disorders of the 
hands and fingers.  See 38 C.F.R. § 4.71a (2008).  
Compensable ratings from 60 to 10 percent are authorized for 
ankylosis.  Compensable ratings of 20 and 10 percent are 
authorized for limitation of motion in the thumb.  And a 
compensable rating of 10 percent is authorized for limitation 
of motion in the index or long fingers (DC 5230 warrants only 
a noncompensable evaluation for limitation of motion in the 
ring or little fingers).  Id.  

The Board also notes the relevance here of DC 5010 of 38 
C.F.R. § 4.71a.  Under this provision, traumatic arthritis 
(established by X-ray findings) is rated under DC 5003 on the 
basis of limitation of motion under the appropriate DC for 
the specific joints involved.  When there is some limitation 
of motion, but which is noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  See also 38 C.F.R. § 4.45.   

In this matter, the medical evidence of record consists of VA 
compensation examination reports dated in May 2000, April 
2002, July 2005, and April 2008.  

The May 2000 examiner noted normal hand strength and normal 
range of motion in the Veteran's right hand.  The examiner 
stated that the Veteran had functional use of the right hand.  
But the examiner did find degenerative arthritis in the right 
hand. 

The April 2002 examiner noted full range of motion and 
strength in the right hand.  An x-ray report of the right 
hand indicated a normal right hand.  The examiner concluded 
that the Veteran's complaints of right hand numbness and loss 
of strength were unsubstantiated by the examination.  

A July 2005 neurological examination found the Veteran with 
no neurological dysfunction.  The examiner noted median and 
ulnar nerve studies which found the Veteran to be normal.  

A July 2005 orthopedic examination found normal passive range 
of motion for all digits and joints.  But the examiner noted 
that active range of motion and evaluation of motor strength 
could not be performed due to lack of cooperation from the 
Veteran.  This examiner stated that the objective data did 
not support the diagnosis of a right hand disorder.  

The April 2008 examiner noted the Veteran's complaints of 
pain, and her statement that she is at times unable to write, 
grip handrails, and sweep floors at work.  The examiner noted 
that the Veteran's right hand was puffy upon examination, and 
noted her complaints of having numbness in her finger tips.  
Nevertheless, the examiner noted full strength and full range 
of motion of the digits.  Moreover, this examiner noted a 
February 2008 x-ray report of the right hand which was 
unremarkable.  In closing, the examiner found no indication 
of arthritis in the right hand.  Rather, the examiner found 
the Veteran with mild right carpal tunnel syndrome, which was 
likely unrelated to service.  

Based on the record, the Board finds no medical evidence of 
record showing ankylosis, limitation of motion of the thumb, 
or limitation of motion of the other digits.  As such, a 
compensable rating is not warranted in this matter under DCs 
5216 to 5230.  See 38 C.F.R. § 4.71a.  

Moreover, the Board finds a compensable rating unwarranted 
for arthritis under DCs 5003-5010.  Though the May 2000 
examiner noted arthritis in the Veteran's right hand, each 
examiner since then found no arthritis in the right hand.  In 
fact, two subsequent x-ray examinations - in April 2002 and 
February 2008 - found the Veteran to have a normal right 
hand.  

The Board has considered whether an additional increase is 
warranted here for functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness, 
which results in additional disability beyond that reflected 
on range of motion measurements.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  But 
the Board finds an additional increase under this authority 
unwarranted.  Though the Veteran has repeatedly complained of 
pain and weakness in her right hand, an additional increase 
is not warranted here because the objective medical evidence 
of record indicates that the Veteran has full unimpeded use 
of her right hand.  In fact, the April 2008 VA examiner 
stated in an addendum report, "[n]o pain on range of motion 
or flare ups" and noted "no additional limitations by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use."  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has closely reviewed and considered the Veteran's 
statements in this matter.  While her statements may be 
viewed as evidence, the Board must also note that laypersons 
without medical expertise or training are not competent to 
offer medical evidence on matters involving diagnosis and 
etiology.  Therefore, the statements alone are insufficient 
to prove the Veteran's claim.  Ultimately, a lay statement, 
however sincerely communicated, cannot form a factual basis 
for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to an increased rating for a right hand disorder 
is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


